Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/301,045 01/04/2017 ABN
15/301,045 is a 371 of PCT/EP2015/057186 04/01/2015
FOREIGN APPLICATIONS
FRANCE 1452929 04/02/2014



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Iwanicki on May 27, 2021.
The application has been amended as follows: 

              24.       (Withdrawn-Currently Amended) The method according to claim 17, wherein further includes an 
            25.       (Withdrawn-Cancelled) 
            26.       (Withdrawn-Cancelled) 

            28.       (Withdrawn-Cancelled) 
            29.       (Withdrawn-Cancelled) 
            30.       (Withdrawn-Currently Amended) The method according to claim 17 wherein said composition further comprises a viscosity agent selected from the group consisting of 
            31.       (Withdrawn-Cancelled) 


May 7, 2021 has been entered.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The rejection of claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sill in view of Holzer is withdrawn.  The declaration of Camille Guerin submitted May 7, 2021, Figure 2 and 3, shows that the claimed composition is more effective than Muro 128.  The rejection of claims 9 and 33 under 35 U.S.C. 103 as being unpatentable over Sill in view of Holzer and Chapin is withdrawn for the same reason.  
The rejection of claims 1-2 and 8 under 35 U.S.C. 103 as being unpatentable over Cavallo is withdrawn because Cavallo suggests using hyaluronic acid, but does not teach an amount of sodium hyaluronate or the viscosity of the composition.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA D BERRY/             Primary Examiner, Art Unit 1623